NELSON, Circuit Justice.
A seizure case, such as the present one is, in which the parties, are entitled to a trial by jury, can only be reviewed on a writ of error. And, if a writ of error had been taken in this case, this court could not have entertained it, because there is no bill of exceptions; and there could have been none, as the court below was made the judge of both the law and the fact. The record should have been made up in form, as in the case of a writ of error, with the proper exceptions to the admission or rejection of testimony, or to the instructions of the court to the jury.
The appeal is dismissed for want of jurisdiction, but without costs.